                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   EASTERN DIVISION

CHRISTOPHER MARZETT REED                                                             PLAINTIFF
Reg. #21430-076

V.                                   No. 2:18CV00105-JM-JTR

JENIFFIER PETRO, APN/FNP-BC,
Health Services Unit,
Forrest City Medium, et al.                                                      DEFENDANTS


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      Christopher Marzett Reed may PROCEED with his Federal Tort Claims Act claim

against the United States.

       2.      Reed may PROCEED with his inadequate medical care, corrective inaction and

related racial discrimination and equal protection claims, under Bivens, the Arkansas Civil Rights

Act, and 42 U.S.C. §§ 1981, 1985 and 1986, against the following Defendants, in their individual

capacities: John Hardin, M.D.; Nwannem Obi-Okoye, M.D.; Andrew Manos, PA-C; J. Capps,

M.D.; Patricia Morehart, APN; J. Harris, APRN; M. Hickerson, DPN-ACNP-BC; Sheila

Woodard, M.D.; B. Hoy, HSA; Gene Beasley, Warden; James E. Robinson, Acting Assistant

Warden; J.F. Caraway, Acting Regional Director; Ian Connors, General Counsel; and Doe

Defendants.

       3.      All other claims and Defendants are DISMISSED, without prejudice.
       4.        Reed’s request for class certification is DENIED.

       5.        It is CERTIFIED, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

       6.        The Clerk is directed to prepare a summons for the United States, Hardin, Obi-

Okoye, Manos, Capps, Morehart, Harris, Hickerson, Woodard, Hoy, Beasley, Robinson, Caraway

and Connors. The United States Marshal is directed to serve the summons, Complaint and Partial

Recommended Disposition,1 and this Order, on the United States Attorney for the Eastern District

of Arkansas and the United States Attorney General, without prepayment of fees and costs or

security therefor.2

       Dated this 11th day of June, 2019.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE




       1
           Dkt. Nos 2 & 10.
       2
         If any of the Defendants are no longer BOP employees, the individual accepting service
must file a sealed Statement providing the unserved Defendant’s last known private mailing
address.
